IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-225-CV



THOMAS M. CAMFIELD AND SHARON M. CAMFIELD,

	APPELLANTS

vs.



SEMINOLE PIPELINE COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 92-179-C26, HONORABLE BILLY STUBBLEFIELD, JUDGE PRESIDING

 


PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellants' Motion
Filed:  June 8, 1994
Do Not Publish